DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species of claims 3 and 4 drawn to hepatoma cells, IDLI of claim 7, chemotherapeutic drugs of claim 8 and LDH of claim 12, in the reply filed on 6/13/2022 is acknowledged. Claims 1-14 are pending. 
Claims 2, 6, 9, 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1, 3-5, 7, 8, 10-12 have been considered on the merits herein. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7, 8, 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) classifying a drug’s potential to cause liver injury based upon steps a)-i) of the claims. Steps e)-i) are considered to be mental steps and thus an abstract idea, i.e. the judicial exception.  This judicial exception is not integrated into a practical application because steps a)-d) to not impose a meaningful limit of the judicial exception because they are considered to be extra-solution activity, i.e. is performed to gather data for the mental step analysis in claims e)-i) and thus is a necessary precursor for uses of the recited exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because steps a)-d) are routine and conventional in art. Thus, the claims elements recited well-understood, routine and conventional activity which add insignificant extra-solution activity to the judicial exception. 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1, 3-5, 7, 8, 10-12  is/are determined to be directed to a judicial exception. 
For these reasons the claims are rejected under section 101 as being directed tonon-statutory subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and dependent claims 3-5, 7, 8, 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Steps g) and h) are not clearly defined. Step g) is drawn to developing a classification model using logistic regression of covariates defined in step h) to generate a logistic regression model. The covariates are defined in step f). It is not clear what step h) is drawn to. It appears there is a step missing or steps g) and h) are not clearly defined as currently written. 
Further, regarding claim 1 step e), drawn to generating a concentration-response curve, it is not particularly clear what the curve, as claimed, is directed towards. Is this curve for drug concentrations, cytokine concentrations, both and what response does the curve measure? It should be noted that applicants only test one concentration for each cytokine, i.e. 10 ng/ml. For examination purposes, the curve is interpreted in light of applicant’s specification (p. 17) to be drawn to curves generated for the drugs tested (with or without cytokines) and LDH release based upon drug concentrations. 
Claims 3 and 4 recites the limitation "the hepatoma cells and the human hepatoma cells", respectively in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 is drawn to liver cells not hepatoma cells. Claim 4 should depend from claim 3. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-5, 7, 8, 10, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosgrove et al. (2009, IDS) in view of Xu et al. (Tox. Sci, 2008, p. 97-105) and Chen et al. Arch Tox., 2014, IDS).
	Cosgrove teaches studying a drug’s potential to cause liver cell injury, wherein according to claims 5 and 7, the liver cell injury is idiosyncratic drug induced liver injury (IDILI). Cosgrove teach obtaining liver cells, specifically HepG2 cells according to claims 1, 3, and 4, and contacting the HepG2 cells with drugs at range of concentrations (abstract, Fig. 1, p. 318, last parag., p. 319 Methods section, whole page) and contacting the cells with cytokines (Fig. 1, p. 319 Methods section, whole page) and generating a dose response curve (Fig. 1). Although a range of concentrations of cytokines is not tested, it appears that Cosgrove tested ranges of concentrations prior to their method because they determined a model of cytokine-associated idiosyncratic drug hepatotoxicity using high-throughput preclinical screening to determine cytokine-drug synergies at different dosing concentrations (p. 318, last parag.-p. 319, 1st parag.). It appears applicant also did a prescreen to determine the optimal concentration because there is only one concentration taught for IFN and TNF (see applicants fig. 2 and specification p. 17, Cytotoxicity assessment which teaches only 10 ng/mL of each. Thus, it would be obvious to test a range of concentrations of both drugs and cytokines when practicing the method as claimed to determine cytotoxic interactions.  
 Regarding claim 10 and 11, Cosgrove teaches the cytokines are TNF and IFNɣ (Fig. 1, p. 319, Methods section, 1st and 2nd col.). 
Regarding claim 12, Cosgrove teaches cytotoxicity is measured as lactate dehydrogenase (LDH) activity released from cells (p. 320, 1st col. Last parag.-2nd col, 1st parag., Fig 2 and 4). 
Regarding claim 8, Cosgrove teaches the drugs are selected those of claim 8 and specifically include chemotherapeutic drugs (Fig. 4). 
Cosgrove teach a factorial analysis and regression modeling to identify a drugs potential to cause liver injury (p. 320, 2nd col, starting at factorial analysis-p. 322, whole page, Fig. 2-6). 
The reference does not teach steps f)-i) of claim 1, however, both Xu and Chen demonstrate the use of dose-response curves from drug and drug-cytokine in vitro models to predict DILI. Chen (p. 1442) teach capturing and obtaining images from dose-response studies processed using Graph Pad prism and fitting using the standard 4-parameter logistic model to develop a predictive model using the logical OR operator. The drugs are assigned using the predictive model (p. 1142, whole page-1445).  The method allows for superior drug safety predictions, requires less experimentation and less cost (p. 1446, Discussion section-1448). Xu teach drug classification assay to determine IDILI positive drugs wherein Cmax values are determined and ROC curves are used for predicting (p. 97, Methods section-p. 98, whole page, Fig. 2) DILI positive drugs. XU teaches that their in vitro testing allows one to identify many DILI positive drugs that were missed by animal testing (p. 103, 2nd full parag.). 
Therefore, it would have been obvious before the effective filing of the claimed invention to further carry out method steps f)-i) as claimed to classify drugs as having potential to cause liver damage with the method of Cosgrove because Chen and Xu teach that these assays improve DILI predictions by combining in vitro assays with these models. 

Claim(s) 1, 3-5, 7, 8, 10, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beggs (2014, IDS) in view of Hassan (Clin. and Exp. Immun., 2007, p. 334-340, IDS), Xu et al. (Tox. Sci, 2008, p. 97-105) and Chen et al. Arch Tox., 2014, IDS).
Beggs teaches studying a drug’s potential to cause liver cell injury, wherein according to claims 5 and 7, the liver cell injury is idiosyncratic drug induced liver injury (IDILI). Beggs teach obtaining liver cells, specifically HepG2 cells according to claims 1, 3, and 4, and contacting the HepG2 cells with drugs at range of concentrations (abstract, p. 92, Cell culture section, HepG2 cytotoxicity assessment section) and contacting the cells with cytokines at a range of concentrations (p. 92, HepG2 cytotoxicity assessment section) and generating a dose response curve (Fig. 1, p. 93, results section, Fig. 3-8).
Regarding claim 8, the drugs are selected those of claim 8. They do not however test a chemotherapeutic drug as elected by applicant, however, Hassan teaches that doxorubicin is a known anti-cancer drug having cytotoxic effects causing hepatic damage. Doxorubicin is also taught to induce production of high-levels of TNF and IFNɣ to IDILI mouse models (one administered LPS) (summary, p. 336, last parag.). Therefore, one would have a reasonable expectation of successfully practicing the claimed method to determine a drug’s (any type of drug) potential to cause liver damage, specifically IDILI, when using drugs known to have a cytotoxic effect in the presence of cytokines. 
Regarding claim 10 and 11, Beggs teaches the cytokine is TNF (p. 92, HepG2 cytotoxicity assessment section, Fig. 1). 
Regarding claim 12, Beggs teaches cytotoxicity is measured as lactate dehydrogenase (LDH) activity released from cells (p. 92, Cytotox. Time course, Fig. 2). 
Therefore, it would have been obvious before the effective filing of the claimed invention to further carry out method steps f)-i) as claimed to classify drugs as having potential to cause liver damage with the method of Beggs because Chen and Xu teach that these assays improve DILI predictions by combining in vitro assays with these models. 

Claim(s) 1, 3-5, 7, 8, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE102017215159 A1 in view of Hassan (Clin. and Exp. Immun., 2007, p. 334-340, IDS), Xu et al. (Tox. Sci, 2008, p. 97-105) and Chen et al. Arch Tox., 2014, IDS).
DE’159 teaches studying a drug’s potential to cause liver cell injury, wherein according to claims 5 and 7, the liver cell injury is idiosyncratic drug induced liver injury (IDILI). DE’159teach obtaining liver cells, specifically HepG2 cells according to claims 1, 3, and 4, and contacting the HepG2 cells with drugs (abstract, p. 2, 1st parag., p. 3, 1st and2nd parag., p. 4, 4th-6th parag.,) and contacting the cells with cytokines (p. 3-6). While DE’159 does not teach generating a concentration curve, it is assumed that a concentration curve has been performed because they teach contacting cells with EC50 and EC80, which have been calculated from a dose-response curve (p. 5, 1st and 2nd parag.). Thus, it would be obvious to test a range of concentrations of both drugs and cytokines when practicing the method as claimed to determine cytotoxic interactions.  
Regarding claim 8, the drugs are selected those of claim 8. They do not however test a chemotherapeutic drug as elected by applicant, however, Hassan teaches that doxorubicin is a known anti-cancer drug having cytotoxic effects causing hepatic damage. Doxorubicin is also taught to induce production of high-levels of TNF and IFNɣ to IDILI mouse models (one administered LPS) (summary, p. 336, last parag.), therefore, one would have a reasonable expectation of successfully practicing the claimed method to determine a drug’s (any type of drug) potential to cause liver damage, specifically IDILI, when using drugs known to have a cytotoxic effect in the presence of cytokines. 
Regarding claim 10 and 11, DE’159 teaches the cytokine is TNF (p. 3-6). 
Cytotoxicity is determined based upon expression of marker genes (p. 7). 
Therefore, it would have been obvious before the effective filing of the claimed invention to further carry out method steps f)-i) as claimed to classify drugs as having potential to cause liver damage with the method of Cosgrove because Chen and Xu teach that these assays improve DILI predictions by combining in vitro assays with these models. 

Claim(s) 1, 3-5, 7, 8, 10, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maiuri et al. (2015, IDS) in view of Hassan (Clin. and Exp. Immun., 2007, p. 334-340, IDS), Xu et al. (Tox. Sci, 2008, p. 97-105) and Chen et al. Arch Tox., 2014, IDS).
Maiuri teaches studying a drug’s potential to cause liver cell injury, wherein according to claims 5 and 7, the liver cell injury is idiosyncratic drug induced liver injury (IDILI). Maiuri teach obtaining liver cells, specifically HepG2 cells according to claims 1, 3, and 4, and contacting the HepG2 cells with drugs at range of concentrations and contacting the cells with cytokines (abstract, p. 266, last parag.-p. 267, 1st parag.) and generating a dose response curve (Fig. 1). Although a range of concentrations of cytokines is not tested, Maiuri teaches that the cytokine concentrations were used based upon preliminary cytokine concentration-response studies to find a concentration of the cytokine which produced a robust cytotoxic interaction with the drug tested (p. 267, 1st parag.). Thus, it would be obvious to test a range of concentrations of both drugs and cytokines when practicing the method as claimed to determine cytotoxic interactions.  
Regarding claim 8, the drugs are selected those of claim 8. They do not however test a chemotherapeutic drug as elected by applicant, however, Hassan teaches that doxorubicin is a known anti-cancer drug having cytotoxic effects causing hepatic damage. Doxorubicin is also taught to induce production of high-levels of TNF and IFNɣ to IDILI mouse models (one administered LPS) (summary, p. 336, last parag.)., therefore, one would have a reasonable expectation of successfully practicing the claimed method to determine a drug’s (any type of drug) potential to cause liver damage, specifically IDILI, when using drugs known to have a cytotoxic effect in the presence of cytokines. 
Regarding claim 10 and 11, Maiuri teaches the cytokines are TNF and IFNɣ (p. 266, last parag.-p. 267, 1st parag., Fig. 1). 
Regarding claim 12, Maiuri teaches cytotoxicity is measured as lactate dehydrogenase (LDH) activity released from cells (Fig 1, 3, 5, 9). 
Therefore, it would have been obvious before the effective filing of the claimed invention to further carry out method steps f)-i) as claimed to classify drugs as having potential to cause liver damage with the method of Cosgrove because Chen and Xu teach that these assays improve DILI predictions by combining in vitro assays with these models. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/           Examiner, Art Unit 1651                                                                                                                                                                                             
/TAEYOON KIM/           Primary Examiner, Art Unit 1632